Allowable Subject Matter

Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is US 2015/0052933 to Darrow.  Darrow discloses a stainless-steal temperature control cup 10 (figs1-9) with a cup cover fastened to the cup body; the cup body comprises a cup outer shell 15, a cup middle shell 16, a cup inner wall 18, whereon the cup outer shell and the cup middle shell form a vacuum heat insulation layer 26; a phase change material layer 25 is filled beteween the cup inner wall and the cup middle shell; a center of the bottom of the cup shell is recessed (at 33, fig 2) inward and a through-hole 34 (fig 7).
Darrow does not disclose the following features recited in claim 1: wherein a getter holder is fixed on an inside of a bottom of the cup outer shell, and the getter holder contains a vacuum getter; wherein the through-hole is sealed with a sealing glass formed by melting glass beads at a high temperature; wherein a buffer layer is provided between a top of the phase change material layer and a cup mouth of the cup body; wherein an inside of the cup mouth is provided with a cup mouth thread, and a lower end of the cup cover is provided with a thread matching the cup mouth thread.
Further, there is no reference of record that would have, absent impermissible hindsight, motivated a person of ordinary skill in the art to have modified Darrow to include all of the above features required by claim 1.  
US 2017/0071381, the next closest prior art of record, discloses a similar temperature control cup (fig 1) with a desiccant material 29 located in the vacuum . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20140263368 discloses a multilayer temperature control cup
20120118897 discloses a multilayer temperature control cup
20060156756 discloses a multilayer temperature control cup
6634417 discloses a multilayer temperature control cup
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/Primary Examiner, Art Unit 3733